       U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI
                            CENTRAL DIVISION

L.B., a minor, by and through                        )
Next Friend, MICHAEL BUSCHMAN,                       )
                                                     )
       Plaintiff,                                    )
                                                     )
               vs.                                   )      Case No: 2:18-cv-04060-BCW
                                                     )
JEFFERSON CITY SCHOOL                                )
DISTRICT, et al.,                                    )
                                                     )
       Defendants.                                   )

                    DEFENDANTS’ SUGGETSIONS IN SUPPORT OF THEIR
                          MOTION FOR SUMMARY JUDGMENT

       COME NOW Defendants Jefferson City School District and Robert James, by and

through their attorneys, and pursuant to Federal Rule of Civil Procedure 56, and for their

Suggestions in Support of their Motion for Summary Judgment, state to the Court as follows:




        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 1 of 37
                                                   TABLE OF CONTENTS

Table of Authorities ..................................................................................................................... 4

I.      Statement of Uncontroverted Facts ................................................................................... 6

II.     Introduction ....................................................................................................................... 16

II.     Standard of Review ........................................................................................................... 17

IV. Argument ........................................................................................................................... 17

        A. L.B.’s Missouri Human Rights Act claim (Counts I and II) ......................................... 17

                   1. L.B. failed to timely exhaust administrative remedies required by §213.075,
                        RSMo. .............................................................................................................. 17
                   2. L.B. did not exhaust her administrative remedies as to Defendant James. ....... 19
                   3. Count I fails to state a claim against the District because it is a political
                        subdivision. ....................................................................................................... 20
                   4. Count I fails to state a claim as a matter of law against Principal James ......... 22
                   5. Count II fails to state a claim as a matter of law against the District. .............. 23

        B. L.B.’s State Law Negligence Claims (Counts III, IV, and V) ...................................... 24

                   1. Principal James is entitled to official immunity ............................................... 24

                   2. Principal James is immune from liability pursuant to 20 U.S.C. §§ 7941 –

                        7948, the Paul D. Coverdell Teacher Protection Act of 2001”. ........................ 31

                   3. Principal James is immune from liability pursuant to the Public Duty

                        Doctrine............................................................................................................. 32

                   4. Principal James was not involved in the dismissal of L.B., and therefore

                        breached no duty ............................................................................................... 33

        C. L.B.’s 42 U.S.C. § 1983 claim (Count VI) ................................................................... 33

                   1. The District is not a “person” pursuant to 42 U.S.C. §1983 ............................. 33

                   2. L.B.’s claims against Principal James are based solely on respondeat

                                                                      2

            Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 2 of 37
                     superior. ............................................................................................................ 34

                3. The District and Principal James are entitled to qualified immunity................ 35

                4. Principal James is immune from liability pursuant to the Coverdell Teacher

                     Protect Act ....................................................................................................... 36

V.   Conclusion ......................................................................................................................... 36




                                                                    3

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 3 of 37
                                               TABLE OF AUTHORITIES

Cases
Atkinson v. City of Mt. View, 709 F.3d 1201 (8th Cir. 2013)…………….…………….…….….34
Alhalabi v. Mo. Dep’t of Natural Res., 300 S.W.3d 518 (Mo. App. E.D.2009)...….…………...19
20
Ballard v. Heineman, 548 F.3d 1132 (8th Cir. 2008) ................................................................... 17
Boever v. Special Sch. Dist. of St. Louis Co., 296 S.W.3d 487 (Mo. App. E.D. 2009) .............. 26
Brady v. Curators of University of Missouri, 213 S.W.3d 101 (Mo. App. E.D. 2006) ............... 22
Clark v. YRC Freight, 2016 U.S. Dist. LEXIS 29232
           (U.S.D.C., W.D. of MO, March 8, 2016) .................................................................... 20
Cooper v. Albacore Holdings, Inc., 204 S.W.3d 238 (Mo. App. E.D. 2006) .............................. 22
Dydell v. Taylor, 332 S.W.3d 848 (Mo. banc 2011) .................................................................... 32
Haley v. Bennett, 489 S.W.3d 288 (Mo. App. W.D. 2016) .................................................. 26, 27
Hill v. Ford Motor Company, 277 S.W.3d 659 (Mo. 2009) .................................................. 20, 22
Hughes v. Stottlemyre, 454 F.3d 791 (8th Cir. 2006) ................................................................... 34
Humphries v. Pulaski Cnty. Special Sch. Dist., 580 F.3d 688 (8th Cir. 2009) ............................. 17
Jackson v. Wilson, 581 S.W.2d 39 (Mo. App. W.D. 1979) ........................................................ 31
Leeper v. Scorpio Supply IV, LLC, 351 S.W.3d 784 (Mo. App. S.D. 2011) ............................... 22
McCoy v. Martinez, 480 S.W.3d 420 (Mo. App. E.D. 2016) ...................................................... 27
Mirax Chem. Prods. Corp. v. First Interstate Commercial Corp., 950 F.2d 566 (8th Cir. 1991) 17
Norton v. Smith, 782 S.W.2d 775 (Mo. App. 1989) .................................................................... 33
Nguyen v. Grain Valley R-5 School District, 353 S.W.3d 725 (Mo. App. W.D. 2011) .............. 25
Pearson v. Callahan, 129 S. Ct. 808 (2009) ................................................................................ 35
Pollock v. Wetterau Food Distribution Group, 11 S.W.3d 754 (Mo. App. 1999) ...................... 18
Rhea v. Sapp, 463 S.W.3d 370 (Mo. App. W.D. 2015) ............................................................... 29
Saucier v. Katz, 533 U.S. 194 (2001) .......................................................................................... 35
State ex rel. Blue Springs School District v. Grate,
        (Missouri Supreme Court Case SC97219, 2018) ............................................................. 21
Southers v. City of Farmington, 263 S.W.3d 603 (Mo. banc 2008) .......................... 25, 26, 29, 32
State ex rel. Tivol Plaza, Inc. v. Mo Comm’n on Human Rights, 527 S.W.3d 837
        (Mo. banc 2017) ........................................................................................................ 18, 19
Tipler v. Douglas Cnty., 482 F.3d 1023 (8th Cir. 2007) .............................................................. 34
Woods v. Ware, 471 S.W.3d 385 (Mo. App. W.D. 2015) ............................................... 24, 25, 26

Statutes
§ 213.010, et seq., RSMo ....................................................................................................... 17, 23
§ 213.065, RSMo ............................................................................................................. 20, 21, 22
§ 213.070, RSMo ................................................................................................................... 23, 24
§ 213.075, RSMo ....................................................................................................... 17, 18, 19, 19
§ 213.111, RSMo ................................................................................................................... 18, 19

                                                                    4

            Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 4 of 37
20 U.S.C. §§ 7941-7948 .............................................................................................................. 31
20 U.S.C. § 7943 .......................................................................................................................... 32
20 U.S.C. § 7946 .................................................................................................................... 31, 32
42 U.S.C. § 1983 .............................................................................................................. 33, 34, 36

Rules
Fed. R. Civ. P. 56(a) .................................................................................................................... 17




                                                                      5

            Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 5 of 37
                       I.      Statement of Uncontroverted Material Facts1

           1.    Plaintiff L.B. was a 16 year old female and sophomore student at Jefferson City

High School (“JCHS”) at all times relevant to this matter. See Doc. 28 at ¶ 1; ¶ 24.

           2.    Defendant Jefferson City School District (hereinafter “the District”) is a public

school district located within the State of Missouri. See Doc. 28 at ¶ 3.

           3.    Defendant Robert James at all time relevant to this matter was the Principal of

JCHS. See Doc. 28 at ¶ 4.

           4.    JCHS is the high school of the District, and consists of grades 10 - 12. See Ex. 5

(deposition of Robert James) at p. 9, ln. 19 - 24.

           5.    The first incident in Plaintiff’s complaint occurred on September 9, 2016. See Doc.

1 at ¶ 27-28.

           6.    On this date, L.B. knew that Jerome Buschman had called her out as this was

something they had discussed ahead of time. See Ex. 1 (deposition of L.B.2) at p. 37, ln. 1-24.

           7.    L.B. expected to be excused that day by Jerome Buschman. See Ex. 1 at p. 37, ln.

25 – p. 38, ln. 2.

           8.    Jerome Buschman never came into the building to pick L.B. up. See Ex. 1 at p. 41,

ln. 2-4.

           9.    Jerome Buschman told L.B., either over the phone or via text, that he would be

calling her out that particular day. See Ex. 1 at p. 42, ln. 1-8.

           10.   L.B. did not report that to anyone with the school. See Ex. 1 at p. 42, ln. 9-11.

           11.   After Jerome Buschman called her out, she left the school building. See Ex. 1 at p.



1
    Facts are accepted as true by Defendants for purposes of this summary motion only.
2
    L.B. was 18 at the time of her deposition in this matter. See Ex. 1 at p. 5, ln. 11-12.
                                                     6

            Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 6 of 37
42, ln. 18-20.

        12.      After being excused, L.B. drove away from the school and went to Jerome

Buschman’s house. See Ex. 1 at p. 45, ln. 5-18.

        13.      L.B. claims that when she went to Jerome’s house, they had sexual intercourse for

the first time. See Doc. 28 at ¶ 32.

        14.      After this encounter, L.B. continued to text with Jerome Buschman and did not

report anything to anyone at the school about what had happened. See Ex. 1 at p. 51, ln. 9-21.

        15.      The next date mentioned in the First Amended Petition is September 23, 2016. See

Doc. 28 at ¶ 33.

        16.      On that date, L.B. again knew that Jerome was the one calling her out of school.

See Ex. 1 at p. 64, ln. 16-20.

        17.      She did not tell anyone at the school that it was not one of her parents actually

calling her out. See Ex. 1 at p. 64, ln. 21-24.

        18.      L.B. then left the school and went to Jerome Buschman's house, where they had

sexual intercourse. See Ex. 1 at p. 65, ln. 9-11; Doc. 28 at ¶ 35.

        19.      L.B. told the police that the sex with Jerome Buschman was consensual. See Ex. 1

at p. 65, ln. 24 - p. 66, ln. 2.

        20.      L.B. testified that she knows the difference between consensual and non-consensual

sex. See Ex. 1 at p. 49, ln. 23-25.

        21.      The third date described in the First Amended Petition is October 14, 2016. See

Doc. 28 at ¶ 36.

        22.      On that date, L.B. again knew that Jerome Buschman was going to call her out that

day, and knew it was him calling her out. See Ex. 1 at p. 67, ln. 3-7.


                                                  7

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 7 of 37
        23.     L.B. did not tell anyone with the school that it was not one of her parents calling

her out that day. See Ex. 1 at p. 67, ln. 8-10.

        24.     L.B. left school property and went to Jerome Buschman’s house where the two of

them had sexual intercourse. See Ex. 1 at p. 67, ln. 14-18; Doc. 28 at ¶ 38.

        25.     The fourth incident mentioned in the First Amended Petition is November 11, 2016,

when Jerome Buschman called the school and got L.B. excused for the entire day. See Doc. 28 at

¶ 39.

        26.     On that date, L.B. also knew that Jerome Buschman was going to be calling her out

of school, as they had texted about that plan. See Ex. 1 at p. 70, ln. 19-23.

        27.     The two of them then went back to the Jerome Buschman’s house and had sexual

intercourse. See Ex. 1 at p. 70, ln. 24-25; Doc. 28 at ¶ 42.

        28.     On August 19 and December 15, 2016, before and after the incidents at issue in this

lawsuit, L.B.’s mother called to excuse her out of school. The procedure for being excused from

school occurred the same way. See Ex. 1 at p. 71, ln. 17-22.

        29.     L.B. told her parents what was occurring between her and Jerome Buschman on

January 20, 2017. See Ex. 1 at p. 75, ln. 21 - 25; Doc. 28 at ¶ 44.

        30.     L.B. sent sexually explicit messages to Jerome Buschman. See Ex. 1 at p. 86, ln.

24 – p. 87, ln. 1.

        31.     L.B. had no evidence that the school district knew it was Jerome Buschman calling

to excuse her. See Ex. 1 at p. 101, ln. 8-10.

        32.     L.B. testified the procedure for her dismissal from school was no different than that

of any other student. See Ex. 1 at p. 101, ln. 17-24.

        33.     L.B. did not observe any difference in how male students were excused from school


                                                  8

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 8 of 37
versus how female students were excused. See Ex. 1 at p. 102, ln. 36.

        34.     L.B. knew JCHS’ procedure for dismissal differed as to whether the parent came in

the building or if they called in. See Ex. 1 at p. 104, ln. 12-18.

        35.     L.B. also realizes the District's dismissal policy may differ based on the student’s

age. See Ex. 1 at p. 105, ln. 6-8.

        36.     According to L.B., Principal James does not do anything to dismiss or excuse

students from JCHS. See Ex. 1 at p. 106, ln. 10-16.

        37.     L.B. did not have any information on Mr. James having any role in excusing her

from school when Jerome Buschman called in. She did she have any knowledge of him actually

taking any calls, nor was Mr. James the one who told her she was to be dismissed. See Ex. 1 at p.

106, ln. 17 – p. 107, ln. 10.

        38.     L.B. feels that Principal James should have had a better policy because he is in

charge of the school. See Ex. 1 at p. 107, ln. 16-19.

        39.     L.B. testified that there was nothing Principal James did personally to discriminate

against her on the basis of her gender. See Ex. 1 at p. 123, ln. 8-11.

        40.     L.B. is not aware of anything that Principal James personally did to deny her any

accommodations at school. See Ex. l at p. 123, ln. 1-3.

        41.     L.B. did not do anything to tell the school district that it was Jerome Buschman

calling her out and not her parents. See Ex. 1 at p. 142, ln. 10-13.

        42.     Shelly Buschman is the mother of Libby Buschman. See Ex. 2 (deposition of Shelly

Buschman) at p. 7, ln. 6-8.

        43.     Shelly Buschman also has a son, Jarrod. See Ex. 1 at p. 7, ln. 9-13.

        44.     According to L.B.’s mother, the dismissal procedure at JCHS was no different for


                                                  9

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 9 of 37
her son Jarrod than it was for L.B. See Ex. 2 at p. 34, ln. 16-25; p. 40, ln. 18 – p. 41, ln. 4.

         45.    Shelly Buschman has no opinions as to what Principal James did wrong and had no

conversations with him. See Ex. 2 at p. 84, ln. 20 – p. 85, ln. 1.

         46.    Shelly Buschman agrees that Jerome Buschman took advantage of the school

district. See Ex. 2 at p. 85, ln. 7-13.

         47.    Michael Buschman is the father of L.B. See Doc. 28 at ¶ 2.

         48.    Michael Buschman states that his wife is in a better position to speak on what the

school routinely did with regards to call out procedures. See Ex. 3 (deposition of Michael

Buschman) at p. 20, ln. 7-10.

         49.    Michael Buschman did not have any conversations with Robert James about the

school’s dismissal procedure. See Ex. 3 at p. 28, ln. 13-16.

         50.    Michael Buschman has no knowledge of Mr. James ever personally dismissing

L.B., or ever speaking with Jerome Buschman. See Ex. 3 at p. 61, ln. 20-25.3

         51.    Michael Buschman does not have any reason to dispute that Jerome Buschman told

the school Jerome was Michael when he called in. See Ex. 3 at p. 76, ln. 15-23.

         52.    Michael Buschman agrees that he has no information that the school was aware that

it was not him calling in to excuse L.B. from school on the four occasions at issue in this case. See

Ex. 3 at p. 89, ln. 16 - p. 90, ln. 1.

         53.    According to Jerome Buschman, the first sexual incident of any kind between him

and L.B. occurred in the summer of 2016, at Jerome Buschman’s residence. See Ex. 4 (deposition

of Jerome Buschman) at p. 13, ln. 12 – p. 14, ln. 16.



3
    During his deposition, Michael Buschman wanted to refer to Jerome Buschman as Jeb. See

Exhibit 3 at page 30, line 9-22.
                                                  10

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 10 of 37
        54.     Jerome Buschman performed oral sex on L.B. on a different occasion during the

summer of 2016, before school started. See Ex. 4 at p. 17, ln. 17 - p. 18, ln. 1.

        55.     According to Jerome Buschman, he had sexual intercourse with L.B. before school

started. See Ex. 4 at p. 19, ln. 12 – p. 20, ln. 1.

        56.     On the first date in question in which L.B. was excused from school, L.B. told

Jerome Buschman told him to call in because they would automatically assume that he was her

dad. See Ex. 4 at p. 24, ln. 7 – p. 25, ln. 15.

        57.     Jerome Buschman does not know who he spoke with on that occasion, but it was a

female. See Ex. 4 at p. 28, ln. 1-5.

        58.     On the date of September 23, 2016, Jerome Buschman recalls calling in to excuse

L.B. again. See Ex. 4 at p. 30, ln. 21 – p. 31, ln. 7.

        59.     On that date, L.B asked him to call in again as well, and Jerome Buschman spoke

with a female to excuse her from school. See Ex. 4 at p. 32, ln. 1-15.

        60.     On the date of October 14, 2016, Jerome Buschman called into school to excuse

L.B. and again spoke with a female. See Ex. 4 at p. 37, ln. 1-11; p. 38, ln. 25 – p. 39, ln. 4.

        61.     On November 11, 2016, Jerome Buschman called into the school to excuse L.B. at

her request. See Ex. 4 at p. 42, ln. 8-21.

        62.     On this date, Jerome Buschman again spoke with a female at the school. See Ex. 4

at p. 43, ln. 21-22.

        63.     Jerome Buschman went to pick L.B. up, but never went on school property. See

Ex. 4 at p. 44, ln. 2-4.

        64.     Additionally, L.B. would ask Jerome Buschman to meet her after work or meet her

after school, and she would get in his truck, and they would make out. See Ex. 4 at p. 46, ln. 20 –


                                                      11

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 11 of 37
p. 47, ln. 2.

        65.       Jerome Buschman estimated this occurred 5-6 times, all of which L.B. was out of

school already. See Ex. 4 at p. 47, ln. 3-8.

        66.       Jerome Buschman knew Michael and Shelly Buschman’s address, phone numbers,

and places of employment. See Ex. 4 at p. 51, ln. 17 – p. 52, ln. 5.

        67.       On all four occasions, Jerome Buschman and L.B. discussed Jerome calling into

the school ahead of time. See Ex. 4 at p. 54, ln. 2-5.

        68.       Jerome Buschman pled guilty to one count of second degree statutory rape, and one

count of second degree statutory sodomy, both of which are felonies. See Ex. 4 at p. 60, ln. 20

through p. 61, ln. 1.

        69.       Jerome Buschman is currently incarcerated at the Farmington Correctional Center.

See Ex. 4 at p. 6, ln. 13-15.

        70.       Jerome Buschman was 31 years old at the time he made the calls to the school to

excuse L.B. See Ex. 4 at p. 70, ln. 24 - p. 71, ln. 3.

        71.       Jerome Buschman testified it was L.B.’s idea to get her out of school. See Ex. 4 at

p. 72, ln. 1-4.

        72.       JCPS Board Policy JED, “Student Excuses and Absences”, states: “The

superintendent, with the assistance of the administrative and professional staff, shall establish,

rules, regulations and procedures for student attendance within the district. See Ex 8 (certified

copies of JCPS business records) at p. 2.

        73.       JCPS Board Policy JEDB, “Student Dismissal Precautions”, states: “District

Administrators will create student dismissal procedures that protect the safety of students while

also addressing the necessary flow of traffic to and from the school.” See Ex 8 at p. 4.


                                                  12

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 12 of 37
        74.     JCPS Board Policy JEDB states that these dismissal procedures “may vary

depending on the age of the student.” See Ex 8 at p. 4.

        75.     JCPS Board Policy JEDB states that “At the request of a parent, school personnel

will verify the identity of a parent or other authorized person before releasing the student.” See

Ex 8 at p. 4.

        76.     JCPS Board Policy JEDB states that “District staff may refuse to release a student

and will notify the principal if they have concerns regarding the student’s safety or whether a

person is authorized to transport the student. Otherwise the district will assume the student

knows with whom he or she may leave.” See Ex 8 at p. 4 (emphasis added).

        77.     JCPS Board Policy JEDB states that “Students shall not be excused into any

person’s custody without the direct prior approval and knowledge of the building principal or

designee. Each building principal will establish procedures to validate requests for early dismissal

to assure that students are released only for proper reasons and only to authorized persons.” See

Ex 8 at p. 4.

        78.     JCPS Board Policy JEDB states that “Students will only be released to the parent,

guardian or designee of the parent or guardian or to other individuals or agencies as permitted or

required by law.” See Ex 8 at p. 4.

        79.     JCPS Board Policy JEDB, goes on to state that “Telephone requests for early

dismissal of a student shall be honored only if the call can be positively identified as the student’s

parent or guardian.” See Ex 8 at p. 4.

        80.     JCPS Board Policy JEDB then states that “Any person requesting release of a

student must present proper identification prior to the release of the student.” See Ex 8 at p.54.

        81.     Principal James testified this last provision is for an in-person pickup of a student


                                                 13

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 13 of 37
only. See Ex. 5 at p. 32, ln. 7 - 10.

        82.        Many of the students in grades 10 – 12 can drive, so many parents never come into

the building. See Ex. 6 (Defendant James Responses to Plaintiff’s First Interrogatories) at p. 3-4.

        83.        JCPS Board Policy JEDB is restated in Section VI of the JCHS Handbook. See Ex.

3 at p. 33 – 34.

        84.        Principal James does not make policy decisions regarding the adoption of policies

by the District. See Ex. 5 at p. 10, ln. 8-23.

        85.        Policy cannot be established by an administrator such as Principal James, it is only

done by the School Board. See Ex. 5 at p. 13, ln. 7-13.

        86.        Principal James has delegated any responsibilities regarding the supplying of

information to parents/guardians in regards to student absences and for submitting attendance

information to the Superintendent’s Office. See Ex. 5 at p. 16, ln. 4 – p. 17, ln. 2.

        87.        During the 2016-2017 school year, Principal James did not give prior approval for

early dismissal himself, instead he had designees. See Ex. 5 at p. 22, ln. 9-15.

        88.        Principal James gave a directive to his staff that they are responsible for reading

and being aware of the rules, procedures, and guidelines in JCHS’ student and staff handbooks.

See Ex. 5 at p. 28, ln. 9-16.

        89.        The number of the person calling into JCHS would not display to the attendance

secretary when they look at the phone. See Ex. 5 at p. 38, ln. 10-19.

        90.        Principal James testified that in the case of a phone call from a parent, JCHS

positively identifies a caller when that individual presents information that would allow a prudent

staff member to interpret as proper identification. See Ex. 5 at p. 31, ln. 12 – p. 32, ln. 1-6.

        91.        Principal James described the procedure for handling a call for early dismissal at


                                                    14

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 14 of 37
JCHS is that staff is to get enough information from the caller that they could positively identify

the caller as being who they say they are. See Ex. 5 at p. 39, ln. 1-25.

       92.     The caller would be asked for information such as full name, home address, and

phone number. If the caller does not sound like an adult, or does not know basic information about

the student, additional questions will be asked, which can include a parent’s cell phone, parent’s

email, home address, student’s date of birth, or parent’s work number. See Ex. 6 at p. 3-4.

       93.     If the caller struggles to provide any of that information, the individual is then asked

for a contact number to verify that they are in fact the parent or guardian of the student in question.

See Ex. 6 at p. 3-4.

       94.     Following this procedure is what would constitute a “positively identified” caller

in the context of Policy JEDB according to Principal James. See Ex. 6 at p. 3-4

       95.     Additionally, the students attending Jefferson City High School are of an

appropriate age to be able to discern the person(s) they are leaving with are approved by that

student’s parent or guardian. See Ex. 6 at p. 4.

       96.     Michael Buschman agrees he signed the Missouri Commission on Human Rights

(“MCHR”) Charge of Discrimination form on May 11, 2017, on behalf of L.B. because she was a

minor at the time. See Ex. 3 at p. 25, ln. 13-20; p. 26, ln. 7-9.

       97.     Michael Buschman agrees that the most recent date of dismissal on the charge of

discrimination was November 11, 2016. See Ex. 3 at p. 27, ln. 3-13; Ex. 7 (relevant documents

from the investigative file of the Missouri Commission on Human Rights) at p. 6.

       98.     Michael Buschman agrees that he did not specifically name Robert James on the

charge of discrimination. See Ex. 3 at p. 27, ln. 14 through p. 28, ln. 4.

       99.     Defendant JCPS responded that any allegation occurring more than 180 days prior


                                                   15

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 15 of 37
to the charge being filed must be dismissed as untimely pursuant to §213.075. See Ex. 7 at p. 7 -

10/

        100.    Plaintiff’s attorney then requested a right to sue letter after 180 days had passed.

See Ex. 7 at p. 5.

        101.    The MCHR issued a right to sue letter. See Ex. 7 at p. 2-3.

        102.    The right to sue letter stated that it was being issued because it had been requested,

and also stated “Please note that administrative processing of this complaint, including

determination of jurisdiction, has not been completed” (bold in original). See Ex. 7 at p. 2-3.

                                      II.     INTRODUCTION

        At all relevant times to this cause of action, Plaintiff L.B. was a sophomore student at

Jefferson City High School (“JCHS”) during the 2016-17 school year. L.B. alleges that JCHS

excused her from school on four occasions without the proper identification procedure being

followed, when her 32 year-old adoptive cousin called JCHS pretending to be her father and asking

that JCHS excuse her from school. L.B. alleges her adoptive cousin abused her after she left school

property and drove to his house on these four occasions. L.B. brings suit against the District and

JCHS Principal Bob James, claiming she was subjected to discrimination pursuant to the Missouri

Human Rights Act, that Defendant James was negligent in not having policies and procedures

regarding dismissal in place, and that the District and Principal James deprived her of her

constitutional rights to a public education and to be free from discrimination based on her sex.




                                                 16

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 16 of 37
                               III.    STANDARD OF REVIEW

         “The Court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). A genuine issue of material fact exists “if a reasonable jury could return a

verdict for the party opposing the motion.” Humphries v. Pulaski Cnty. Special Sch. Dist., 580

F.3d 688, 692 (8th Cir. 2009). The Court must evaluate the facts in this case in the light most

favorable to the nonmoving party, and the nonmoving party “must be given the benefit of all

reasonable inferences.” Mirax Chem. Prods. Corp. v. First Interstate Commercial Corp., 950 F.2d

566, 569 (8th Cir. 1991). However, “the nonmoving party may not rest on its pleadings; instead it

must set forth specific facts showing there is a genuine issue of material fact for trial.” Ballard v.

Heineman, 548 F.3d 1132, 1135 (8th Cir. 2008).

                                       IV.     ARGUMENT

      A. L.B.’s Missouri Human Rights Act (“MHRA”) claims (Counts I and II).

         Counts I and II are both claims brought pursuant to the MHRA, Section 213.010, et seq.,

RSMo. Both claims fail as a matter of law because L.B. failed to timely file a charge of

discrimination, because L.B. failed to name Principal James in that charge, because the District is

a political subdivision against which claims cannot be brought, and because no discriminatory acts

occurred.

 1.      L.B. failed to timely exhaust administrative remedies required by §213.075, RSMo.

         Section 213.075, RSMo, requires any person claiming to be aggrieved by an unlawful

discriminatory practice to file a written verified complaint with the Missouri Commission on

Human Rights (“MCHR”) within 180 days of the alleged act of discrimination. The filing

requirements are subject to the continuing violation exception, which permits a plaintiff to recover


                                                 17

         Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 17 of 37
for acts of discrimination occurring prior to the 180-day filing period if the discrimination is a

series of interrelated events. Pollock v. Wetterau Food Distribution Group, 11 S.W.3d 754, 762

(Mo. App. 1999).

       The Charge of Discrimination (“Charge”) filed in this matter states the most recent date of

discrimination took place on November 11, 2017. SOF #97. Therefore, pursuant to § 213.075,

RSMo, L.B. was required to file a charge of discrimination by May 10, 2017, or 180 days from

November 11, 2017. But here L.B., through her father, filed a Charge with the MCHR on May

11, 2017. SOF #96. According to L.B.’s Charge, (and the facts alleged in this lawsuit), no other

events occurred after November 11, 2017, to bring her claims within the 180 day filing period so

as to have her claim fall under the continuing violation exception. L.B. therefore filed her Charge

on the 181st day, and therefore did not properly exhaust her administrative remedies by timely

filing a Charge with the MCHR. L.B.’s claims in Counts I and II must be dismissed in their entirety

as untimely as a matter of law.

       L.B. may argue that because the MCHR issued a right to sue letter, the MCHR determined

it had jurisdiction over her claims. However, this argument has been specifically rejected by the

Missouri Supreme Court in instances when, like in this case, a party requests a right to sue letter

from the MCHR after 180 days has passed since the initial filing of the charge of discirmination.

In State ex rel. Tivol Plaza, Inc. v. Mo Comm’n on Human Rights, 527 S.W.3d 837 (Mo. banc

2017), an individual filed a charge of discrimination against Tivol Plaza. Tivol Plaza responded

that any allegation occurring more than 180 days prior to the charge being filed must be dismissed

as untimely pursuant to § 213.075. Id. at 839. The individual’s attorney requested a right to sue

letter after 180 days had passed pursuant to § 213.111.1, RSMo, which the MCHR issued. Id. The

right to sue letter stated that it was being issued because it had been requested, and also stated


                                                18

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 18 of 37
“Please note that administrative processing of this complaint, including determination of

jurisdiction, has not been completed”. Id (emphasis in original). The Court stated that if an

individual requests a right to sue letter after 180 days have passed, the MCHR is required to stop

its investigation and issue a right to sue letter, and the MCHR loses all authority to further process

the complaint pursuant to § 213.111.1, RSMo. Id. at 843-44. This was true even though the

MCHR had not yet determined jurisdiction. Id. at 845.

       This case is identical to Tivol. L.B. filed her Charge and the District responded that any

allegation occurring more than 180 days prior to the charge being filed must be dismissed as

untimely pursuant to §213.075. SOF #99. L.B.’s attorney then requested a right to sue letter after

180 days had passed, which the MCHR issued. SOF #100; #101. Just as in Tivol, the right to sue

letter stated that it was being issued because it had been requested, and also stated “Please note

that administrative processing of this complaint, including determination of jurisdiction, has

not been completed”. SOF # 102 (bold in original). Because L.B. requested a right to sue letter

after 180 days had passed from the time she filed her Charge, the MCHR was statutorily required

to stop its investigation and issue a right to sue letter pursuant to § 213.111.1, RSMo, even though

the MCHR had not yet determined jurisdiction. As stated above, there is no jurisdiction for these

claims as a matter of law.

   2. L.B. did not exhaust her administrative remedies as to Defendant James.

       Principal James is named as a defendant in Count I, but the Charge filed by L.B. does not

name him as a respondent. Section 213.075.1, RSMo, states that a charge filed with the MCHR

shall “set forth the particulars” of the unlawful discriminatory practice. The MHRA requires that

all administrative remedies be exhausted before petitioning the courts for relief. Alhalabi v. Mo.

Dep't of Natural Res., 300 S.W.3d 518, 524 (Mo. App. E.D. 2009). In order to exhaust all


                                                 19

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 19 of 37
administrative remedies, the claimant must give notice of all claims in the administrative

complaint. Id. at 525. Accordingly, administrative remedies will be exhausted as to all incidents

that are like or reasonably related to the allegations contained in the charges filed with the

MCHR. Id. “The scope of the civil suit may be as broad as the scope of the administrative

investigation which could reasonably be expected to grow out of the charge of discrimination.” Id.

The Missouri Supreme Court takes a liberal approach to fulfillment of procedural requirements

under the MHRA. Hill v. Ford Motor Company, 277 S.W.3d 659, 670 (Mo. 2009).

       Here, L.B’s Charge does not contain any reference to Principal James. SOF #96. While

the Charge refers to “school officials” who she claims violated the policy on early dismissal, the

undisputed facts in this case are that Principal James had no role in dismissing L.B. L.B. admits

Principal James did not have any role in excusing her from school. SOF #36. She was not aware

of him actually taking any calls, nor was he the one who told her she was to be dismissed. SOF

#37. L.B. also testified that there was nothing Principal James did to discriminate against her on

the basis of her gender. SOF #39. She also is not aware of anything that Principal James did to

deny her any accommodations at school. SOF #40. Therefore, L.B.’s own testimony indicates

Principal James had no role in dismissing her from school, so it could not be reasonably expected

that claims against Principal James could reasonably be expected to grow out of the Charge. L.B.

has therefore failed to exhaust her administrative remedies against Principal James as required by

§213.075.1, RSMo. See Clark v. YRC Freight, 2016 U.S. Dist. LEXIS 29232 (U.S.D.C., W.D. of

MO, March 8, 2016).

   3. Count I fails to state a claim against the District because it is a political subdivision.

       Count I of L.B’s First Amended Complaint is a claim brought against all Defendants, and

alleges that they violated the MHRA by discriminating against L.B. on the basis of her sex. L.B.


                                                 20

       Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 20 of 37
has clarified in pleadings that this claim is being brought under §213.065, RSMo. See Doc. 35 at

p. 2. This statute states that all persons in the state of Missouri are entitled to the equal use and

enjoyment of any place of public accommodations, advantages, facilities, services, or privileges

without discrimination because of their sex.

       However, as the Court of Appeals for the Western District of Missouri recently held, such

a claim cannot be brought against a political subdivision like the District. The District has

previously filed a motion for judgment on the pleadings on this issue as to Count I, as well as

Reply Suggestions in Support of that motion. See Docs 38 and 48. Defendants incorporate their

arguments made in those respective filings as if fully set forth herein. For those reasons, the

District is entitled to summary judgment on the claim in Count I because it is political subdivision

against which claims of public accommodation cannot be brought under §213.065, RSMo.

       Defendants are aware that the Missouri Supreme Court has accepted a motion for transfer

in the Grate case. See State ex rel. Blue Springs School District v. Grate, (Missouri Supreme Court

Case SC 97219). The motion for transfer filed in that matter asks that Court to review two issues

– first, an issue relating to sovereign immunity, and second, the issue of a public school district

not being a person. See Ex. 9 at p.1. As of the date of filing of this motion, the Missouri Supreme

Court has not issued any notice as to what issue(s) will be reviewed.

       Additionally, L.B. can point to no evidence in the summary judgment record that she was

treated differently than other member of the opposite sex at JCHS regarding release procedures.

L.B. testified the procedure for her dismissal from JCHS was no different than that of any other

student, and she did not observe any difference in how male students were excused from school

versus how female students were excused. SOF #33-34. L.B.’s mother testified the dismissal

procedure at JCHS was no different for her son than it was for L.B. SOF #44. For all these reasons,


                                                 21

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 21 of 37
there was no discrimination towards L.B. on the basis of her gender, and she fails to state a claim

for discrimination in Count I against the District.

   4. Count I fails to state a claim as a matter of law against Principal James.

       L.B.’s claim against Principal James in Count I also fails as a matter of law. As stated

previously, L.B. also can point to no evidence in the summary judgment record that she was treated

differently than any other member of the opposite sex at JCHS regarding release procedures, by

Principal James or anyone else. Moreover, there is no evidence in the summary judgment record

that Principal James was involved in any alleged discrimination. Missouri cases have only allowed

for individual liability under the MHRA when the individuals directly oversaw or were actively

involved in the discriminatory conduct. See Hill v. Ford Motor Company, 277 S.W.3d 659, 669

(Mo. banc 2009) (supervisory employee was allegedly involved in the retaliatory conduct); Leeper

v. Scorpio Supply IV, LLC, 351 S.W.3d 784, 792 (Mo. App. S.D. 2011) (sole managing member

was actively involved in each store’s operation and he hired and directly supervised the alleged

harasser); Brady v. Curators of University of Missouri, 213 S.W.3d 101, 113 (Mo. App. E.D.

2006) (individual supervisors allegedly participated in the discrimination and retaliation); Cooper

v. Albacore Holdings, Inc., 204 S.W.3d 238, 244 (Mo. App. E.D. 2006) (CEO allegedly sexually

harassed plaintiffs).

       Unlike the situations mentioned above, there is not material fact that supports a finding

Principal James was personally involved in any alleged discriminatory conduct. Principal James

did not have any role in excusing L.B. from school. SOF #36. He did not actually take any calls,

nor was he the one who told her she was to be dismissed. SOF #37. There was nothing Principal

James did personally to discriminate against L.B. on the basis of her gender. SOF #39. She also

is not aware of anything that Principal James did to deny her any accommodations at school. SOF


                                                 22

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 22 of 37
#40. As it is undisputed Principal James was not personally involved in any alleged discriminatory

acts, he is entitled to summary judgment as to Count I.

   5. Count II fails to state a claim as a matter of law against the District.

       L.B. has clarified in previous filings that the claim in Count II against the District is being

brought pursuant to §213.070(3), RSMo. See Doc. 35 at p. 2. Section 213.070(3), RSMo, states

that “It shall be an unlawful discriminatory practice: . . . (3) For the state or any political

subdivision of this state to discriminate on the basis of race, color, religion, national origin, sex,

ancestry, age, as it relates to employment, disability, or familial status as it relates to housing.”

Count II fails as a matter of law because there is no evidence in the summary judgment record that

L.B. was treated any differently because of her gender.

       L.B. claims she was subjected to unwelcome sexual harassment by her 32 year-old adoptive

cousin, and that her gender was a contributing factor in that harassment. She alleges JCHS excused

her from school without following the proper identification procedure, when her 32 year-old

adoptive cousin called the high school pretending to be her father, and asking that JCHS excuse

her from school. L.B. was then abused by her 32 year-old adoptive cousin at this house after being

released from school. Her cousin was not an employee of the District. Therefore, any alleged

harassment was committed by her 32 year-old adoptive cousin, and not by anyone employed by

the District. L.B. also agrees that none of the abuse occurred on JCPS property, instead, it occurred

at her cousin’s house, after she left school. SOF #13; 18; 24; 27.

       “Discrimination” is defined by the MHRA as “conduct proscribed herein, taken because of

race, color, religion, national origin, ancestry, sex, or age as it relates to employment, disability,

or familial status as it relates to housing.” Section 213.010(6), RSMo. There is no evidence in the

record that indicates L.B. was released from school because of her gender. While L.B. argues


                                                 23

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 23 of 37
proper procedures weren’t followed, there is no evidence that any procedures weren’t followed

due to her gender. L.B.’s mother testified L.B. was dismissed from JCHS the same way as her

brother. SOF #44. L.B. testified the procedure for her dismissal from JCHS was no different than

that of any other student, and she did not observe any difference in how male students were excused

from school versus how female students were excused. SOF #33-34. As such, L.B. fails to

establish she was treated differently than any other student on the basis of her gender, and therefore

fails to state a claim for discrimination on the basis of sex pursuant to § 213.070(3), RSMo.

   B. L.B.’s State Law Negligence Claims (Counts III, VI, and V).

       Counts III, IV and V are state law negligence claims brought against Principal James only.

Count III alleges Principal James was negligent when he breached his duty to establish procedures

to validate requests for early dismissal for students. See Doc. 28 at ¶ 66-67. Count IV alleges

Principal James was negligent when he breached ministerial duties regarding the release of

students which caused L.B. to be excused from school. See Doc. 28 at ¶ 71. Count V alleges

Principal James was negligent when he failed to supervise L.B. and allowed her to be excused

from school by Jerome Buschman. See Doc. 28 at ¶ 76-77. All these claims fail as a matter of

law because they are barred by official immunity, the Coverdell Teacher Protection Act, and the

public duty doctrine.

   1. Principal James is entitled to official immunity.

       Public school district employees like Principal James are, like other public employees,

protected by official immunity. See Woods v. Ware, 471 S.W.3d 385, 391 (Mo. App. W.D. 2015);

Haley v. Bennett, 489 S.W.3d 288, 295 (Mo. App. W.D. 2016). Official immunity is a judicially-

created doctrine that “protects public employees from liability for alleged acts of

negligence committed during the course of their official duties for the performance of discretionary


                                                 24

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 24 of 37
acts.” Southers v. City of Farmington, 263 S.W.3d 603, 610 (Mo. banc 2008). Official immunity

is intended to provide protection for these employees “who, despite limited resources and

imperfect information, must exercise judgment in the performance of their duties.” Id. at 611. The

goal of the doctrine is “to permit public employees to make judgments affecting public safety and

welfare without concerns about possible personal liability.” Id.

       The key to official immunity is whether the public employee was performing a

discretionary task, for which there is immunity, or a non-discretionary ministerial task, for which

there is not. “A discretionary act requires the exercise of reason and discretion in determining how

an act should be done or what course of action should be pursued.” Woods, 471 S.W.3d at 392.

A ministerial function, on the other hand, is one of a clerical nature that the employee “is required

to perform upon a given state of facts, in a prescribed manner, in obedience to the mandate of legal

authority, without regard to his own judgment or opinion concerning the propriety of the act to be

performed.” Id. A public employee is only liable for a ministerial act if the conduct violates either

a departmentally-mandated duty or a duty imposed by statute or regulation. Nguyen v. Grain

Valley R-5 School District, 353 S.W.3d 725, 730 (Mo. App. W.D. 2011). A departmentally-

mandated duty may arise from sources other than statutes or regulations, such as from

departmental rules, the orders of a superior, or the nature of the employee’s position. Id. While

official immunity does not provide public employees immunity for torts committed when acting

in a ministerial capacity, the definition of ministerial is limited. “A ministerial function is one

which is of a clerical nature which a public officer is required to perform upon a given state of

facts, in a prescribed manner, in obedience to the mandate of legal authority, without regard to his

own judgment or opinion regarding the propriety of the act to be performed.” Woods, 471 S.W.3d

at 392. “In addition, in order to prescribe a ministerial duty, the statute or regulation must be


                                                 25

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 25 of 37
mandatory and not merely directory” and “must mandate a ministerial, not a discretionary, action.”

Boever v. Special Sch. Dist. of St. Louis Co., 296 S.W.3d 487, 492 (Mo. App. E.D. 2009). Whether

an act is discretionary must be determined “on a case-by-case basis, considering (1) the nature of

the public employee’s duties; (2) the extent to which the act involves policymaking or exercise of

professional judgment; and (3) the consequences of not applying official immunity.” Southers,

263 S.W.3d at 610.

       In Woods, 471 S.W.3d at 395, the appellate court held that a high school coach “was

performing a discretionary act when he supervised and conducted the wrestling practice” that was

alleged to have injured the plaintiff. The plaintiff alleged that the wrestling coach’s actions were

ministerial because he failed to follow both the school district and the Missouri State High School

Athletic Association’s policies, bylaws, rules and regulations concerning the supervision of

students. Id. at 393. The appellate court specifically rejected that argument, finding that the

policies, bylaws, rules and regulations do not create a ministerial duty, but rather leave it to the

discretion of the coach to determine how to supervise students. Id. The court went on to say that

even assuming the school had adopted the policies, bylaws, rules and regulations relied on by the

plaintiff, the Missouri Supreme Court has held that “[p]ublic employees’ conduct that is contrary

to applicable statutes or policies can constitute evidence that their conduct was negligent, but that

conduct does not remove their negligence from the protections of official immunity or public duty

doctrines where the provisions at issues indicate no intent to modify or supersede these common

law immunity protections.” Id. at 395-96 (citing Southers, 263 S.W.3d at 617).

       In Haley, 489 S.W.3d 288, the appellate court affirmed the granting of summary judgment

on the basis of official immunity to coaches who were sued for negligence caused by an injury at

a summer football camp that occurred under the coaches’ supervision. The court noted that the


                                                 26

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 26 of 37
uncontroverted facts established that the coaches were “performing discretionary acts during the

course of their official duties at the time [the plaintiff] was injured.” Id. at 297. These discretionary

acts included that the coaches decided who attended the camp, how long the football team would

attend the camp, and how many games were played at the camp. Id. The court held that based on

those facts, both coaches were entitled to official immunity for any alleged acts of negligence. Id.

        The Eastern District Court of Appeals also found that teachers who were being sued for

negligence as a result of injuries occurring at school were entitled to official immunity. In McCoy

v. Martinez, 480 S.W.3d 420 (Mo. App. E.D. 2016), the plaintiff filed a claim for personal injury

against her physical education teacher when she slipped and fell into a lunch table during her

school physical education class. On a writ of prohibition, the court held that the teacher was a

public official and that the acts alleged in the petition involved teaching decisions, which were

discretionary acts, and the teacher was entitled to official immunity from liability. Id. at 425-426.

The court also emphasized this point:

        [W]e would be remiss without stating that even in the most detailed ‘school policy’
        concerning safety or gym class, we cannot imagine [the teacher’s] acts or omissions
        in supervising students during an exercise activity were ‘ministerial’ rather than
        discretionary in nature, requiring the exercise of the teacher’s judgment.

Id.

        Here, the undisputed facts show that Principal James had discretion to establish a dismissal

procedure for students at JCHS and used that discretion and judgment to implement a procedure

for dismissal as part of his official duties, and is therefore entitled to official immunity as a matter

of law on all negligence claims relating to the adequacy and application of that procedure.

        In Count III, L.B. claims that Principal James breached his duty by failing to establish

validation procedures for dismissal. JCPS Board Policy JEDB, “Student Dismissal Precautions”,

states: “District Administrators will create student dismissal procedures that protect the safety of

                                                   27

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 27 of 37
students while also addressing the necessary flow of traffic to and from the school”, and “Each

building principal will establish procedures to validate requests for early dismissal to assure that

students are released only for proper reasons and only to authorized persons.” SOF #73; 74. Policy

JEDB also states that the dismissal procedures “may vary depending on the age of the student.”

SOF #74.

       Defendants agree that Policy JEDB requires Principal James to establish a dismissal

procedure. However, this policy gives Principal James discretion on how that dismissal procedure

is actually carried out at JCHS. Principal James has discretion to use his professional judgment

on how he thinks the dismissal policy should best be carried out in his particular building, and for

his particular age group of students. Policy JEDB also states that “Telephone requests for early

dismissal of a student shall be honored only if the call can be positively identified as the student’s

parent or guardian”, but leaves discretion to each building principal on how exactly that is to be

carried out, as there is no specific provision on how that is to be done. SOF #79. Because the

policy does not specifically state what the dismissal procedure shall be, Principal James must use

his professional judgment in implementing such a procedure. The record shows that Principal

James had such a procedure in place.

       Principal James did not give prior approval for early dismissal himself. SOF #87. Instead,

the administrative staff is responsible for reading and being aware of the rules, procedures, and

guidelines in JCHS’ student and staff handbooks. SOF #88. Principal James testified that in the

case of a phone call, JCHS positively identifies a caller when that individual presents information

which would allow a prudent staff member to properly identify that individual as being who they

say they are. SOF #90. The staff member is to get enough information from the caller that they

could positively identify the caller as being who they say they are. SOF #91. To accomplish this,


                                                 28

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 28 of 37
the caller would be asked for information such as full name, home address, and phone number.

SOF #92. If the caller does not sound like an adult, or does not know basic information about the

student, additional questions will be asked, which can include a parent’s cell phone, parent’s email,

home address, student’s date of birth, or parent’s work number. SOF #92. If the caller struggles

to provide any of that information, the individual is then asked for a contact number to verify that

they are in fact the parent or guardian of the student in question. SOF #93. Following this

procedure is what would constitute a “positively identified” caller in the context of Policy JEDB

according to Principal James. SOF #94.

       L.B. might cite to portions of Board Policy JEDB which state “At the request of a parent,

school personnel will verify the identity of a parent or other authorized person before releasing the

student”, and “Students will only be released to the parent, guardian or designee of the parent or

guardian or to other individuals or agencies as permitted or required by law”, to argue that Principal

James was negligent because the policy was not allegedly followed in the four instances at issue.

But such an argument is irrelevant to the official immunity analysis because the Missouri Supreme

Court has held that “conduct that is contrary to applicable statutes . . . does not remove [a public

employee’s] negligence from the protections of official immunity. See Southers, 263 S.W.3d at

617.   Simply put, the official immunity doctrine is unaffected by allegations of policy

violations. Rhea v. Sapp, 463 S.W.3d 370, 379 (Mo. App. W.D. 2015) (court rejected argument

that a departmental policy removed a fireman's discretion or otherwise rendered the fireman's

activity ministerial). What is relevant to the analysis is that in this case, Principal James must use

his discretion to implement a policy regarding dismissal procedures. He is a public official, and

used his professional judgment and expertise to create a policy. He is therefore entitled to official




                                                 29

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 29 of 37
immunity and is immune from suit in negligence by L.B. in this case for the exercise of that

discretion.

       Moreover, Policy JEDB also states that “District staff may refuse to release a student and

will notify the principal if they have concerns regarding the student’s safety or whether a person

is authorized to transport the student. Otherwise the district will assume the student knows

with whom he or she may leave.” SOF #76 (emphasis added). In this case, L.B. testified that on

all four instances at issue, she knew she had been called out by Jerome Buschman and never told

Principal James, or anyone else at the school, about it. L.B. was 16 years old at the time, and

therefore of an appropriate age to be able to discern that Jerome Buschman was not someone

approved by her parents. SOF #95. L.B. took no such action, and Principal James cannot be held

liable for any alleged policy violations, when L.B. took no steps herself to alert anyone of the

situation, despite being of an appropriate age to do so. This policy language gives Principal James,

other District officials, the discretion to rely on the students themselves, unless there is an

expressed concern regarding the student’s safety.

       In Count IV, L.B. alleges that Principal James was negligent in not following ministerial

duties. But again, Principal James had discretion on how to implement the dismissal policy at

JCHS. His actions in choosing how to implement such a policy were therefore not ministerial in

nature. Likewise, the allegations in Count V that Principal James failed to supervise L.B. concern

discretionary acts. Administrators have to use discretion in supervising students. As the Western

District Court of Appeals stated “At first blush it might appear that the duty to keep the school

grounds ‘safe’ is ministerial in character, but it is apparent on closer analysis that a great many

circumstances may need to be considered in deciding what action is necessary to do so, and such

decisions involve the exercise of judgment or discretion rather than the mere performance of a


                                                30

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 30 of 37
prescribed task.” Jackson v. Wilson, 581 S.W.2d 39, 44 (Mo. App. W.D. 1979). Any claim against

Principal James for negligent supervision of L.B. concerns the use of discretion on the part of

Principal James, and he is therefore entitled to official immunity on this claim as well.

   2. Principal James is immune from liability pursuant to 20 U.S.C. §§ 7941-7948, the “Paul
      D. Coverdell Teacher Protection Act of 2001”.

       Defendant James is also entitled to summary judgment on the basis of the Coverdell

Teacher Protection Act of 2001 (the “Act”), which states as follows:

               (a) Liability Protection for Teachers

                       Except as provided in subsection (b) of this section, no teacher in a
                       school shall be liable for harm caused by an act or omission of the
                       teacher on behalf of the school if –

                       (1)    the teacher was acting within the scope of the teacher’s
                              employment or responsibilities to a school or governmental
                              entity;
                       (2)    the actions of the teacher were carried out in conformity with
                              federal, state, and local laws (including rules and
                              regulations) in furtherance of efforts to control, discipline,
                              expel, or suspend a student or maintain order or control in
                              the classroom or school;
                       (3)    if appropriate or required, the teacher was properly licensed,
                              certified, or authorized by the appropriate authorities for the
                              activities or practice involved in the state in which the harm
                              occurred, where the activities were or practice was
                              undertaken within the scope of the teacher’s responsibilities;
                       (4)    the harm was not caused by willful or criminal misconduct,
                              gross negligence, reckless misconduct, or a conscious,
                              flagrant indifference to the rights or safety of the individual
                              harmed by the teacher; and
                       (5)    the harm was not caused by the teacher operating a motor
                              vehicle, vessel, aircraft, or other vehicle for which the state
                              requires the operator or the owner of the vehicle, craft, or
                              vessel to –
                              a. possess an operator’s license; or
                              b. maintain insurance.
20 U.S.C. § 7946(a).

       The Coverdell Teacher Protection Act defines “teacher” as follows:

       The term “teacher” means –

                                                 31

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 31 of 37
                            (a)   a teacher, instructor, principal, or administrator;

20 U.S.C. § 7943(6).

          The Supreme Court of Missouri has held that the Act is valid and enforceable in the State

of Missouri. Dydell v. Taylor, 332 S.W.3d 848, 850-858 (Mo. banc 2011). Principal James, as

the principal of JCHS, is a “teacher” pursuant to the Act. The only remaining analysis is whether

his actions or inactions are covered pursuant to 20 U.S.C. §§ 7941-7948.

          Pursuant to § 7946(a) of the Act, Principal James is immune from liability if he was acting

within the scope of his employment or responsibilities to the school in furtherance of efforts to

control, discipline, expel, or suspend a student or maintain order or control in the classroom or

school. The scope of the Act has been shown to be expansive by the Dydell decision. Here, the

actions taken by Principal James in having a dismissal procedure for students in his building in

place fall within the protection of the Act. As explained above, it was within Principal James’

professional discretion to decide what the particular dismissal procedure would be for students at

JCHS. Based on the uncontroverted material facts, Principal James is absolutely immune from all

causes of action alleging negligence pursuant to the Act.

   3. Principal James is immune from liability pursuant to the Public Duty Doctrine.

          Principal James is also immune from liability under Counts III, IV, and V on the basis of

the public duty doctrine which states that a public employee is not civilly liable for the breach of

a duty owed to the general public, rather than a particular individual. This public duty rule is based

on the absence of a duty to the particular individual, as contrasted to the duty owed to the general

public.    Southers v. City of Farmington, 263 S.W.3d 603, 611-12 (Mo. banc 2008). The

applicability of the public duty doctrine negates the duty element required to prove negligence,

such that there can be no cause of action for injuries sustained as the result of an alleged breach of

public duty to the community as a whole. Id. A breach of a duty owed by a public official only
                                                  32

          Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 32 of 37
to the general public will support no cause of action brought by an individual who is injured

thereby. Norton v. Smith, 782 S.W.2d 775, 777 (Mo. App. 1989).

       L.B.’s Complaint alleges that Principal James owed a duty to all students, not just L.B. See

Doc. 28 at ¶ 66; ¶ 71; and ¶ 76. Thus, any alleged duty contained within Plaintiff’s First Amended

Complaint is not owed specifically to L.B., but rather to the public as a whole. As any alleged

duty owed by Principal James was owed to the public as a whole, as a public official, he is entitled

to the protections of the public duty doctrine and is immune from suit under the negligence claims

in Counts III, IV, and V.

   4. Principal James was not involved in the dismissal of L.B., and therefore breached no duty.

       L.B. alleges in Count IV alleges that Principal James was negligent when he breached

ministerial duties regarding the release of students which caused her to be released from school,

and in Count V that he was negligent when he failed to supervise L.B. and allowed her to be

dismissed from school. As stated previously in Section A(4) of this Argument section, the

undisputed facts show that Principal James was not involved in any of the four dismissals at issue

involving L.B. As a result, he had no involvement in the actions which L.B. alleges give rise to

her causes of actions in Counts IV and V, and therefore breached no alleged duty owed to her.

Principal James is therefore entitled to judgment as a matter of law on this additional basis.

   C. L.B.’s 42 U.S.C. § 1983 claim (Count VI)

       Count VI is a claim brought pursuant to 42 U.S.C. § 1983 against Defendants the District

and James. L.B. alleges that these defendants deprived her of her constitutional rights to a public

education and to be free from gender discrimination. See Document 28 at p.12, ¶ 82.

   1. The District is not a “person” pursuant to 42 U.S.C. § 1983




                                                 33

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 33 of 37
       “To establish a violation of § 1983, a plaintiff must show the deprivation was (1) a right

secured by the Constitution and laws of the United States, and (2) caused by a person or persons

acting under the color of state law.” Tipler v. Douglas Cnty., 482 F.3d 1023, 1027 (8th Cir. 2007).

However, the District is not a “person” against whom §1983 claims can be brought. “[I]t is well

established that a municipality cannot be held liable on a respondeat superior theory, that is, solely

because it employs a tortfeasor.” Atkinson v. City of Mt. View, 709 F.3d 1201, 1214 (8th Cir.

2013). For this reason, the District should be granted summary judgment as to Count VI.

   2. L.B.’s claims against Principal James are based solely on respondeat superior.

       L.B. did not have any information on Principal James having any role in excusing her from

school when Jerome Buschman called in; nor did she have any knowledge of him actually taking

any calls, nor was Mr. James the one who told her she was to be dismissed. See Exhibit 1 at page

106, line 17 through page 107, line 10. L.B. feels that Mr. James should have had a better policy

because he is in charge of the school. See Exhibit 1 at page 10, line 16-19. L.B. testified that there

was nothing Principal James did personally to discriminate against her on the basis of her gender.

See Exhibit 1 at page 23, line 8-11. She also is not aware of anything that Principal personally did

to deny her any accommodations at school. See Exhibit l at page 123, line 1-3. Therefore, by

L.B.’s own statements, her claim against Principal James is based solely on a theory of respondeat

superior due to his role as Principal. But is well settled that § 1983 does not impose respondeat

superior liability. See Hughes v. Stottlemyre, 454 F.3d 791, 798 (8th Cir. 2006). Principal James

had no role personally in allegedly denying L.B. any education benefits, nor did he personally

allegedly discriminate against her on the basis of gender. For these reasons, Defendant James is

entitled to summary judgment on Plaintiff’s claims against him in Count VI.




                                                 34

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 34 of 37
       3. The District and Principal James are entitled to qualified immunity.

       The doctrine of qualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known. Pearson v. Callahan, 129 S. Ct. 808, 815

(2009). Qualified immunity balances two important interests - the need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.         Id.   The

protection of qualified immunity applies regardless of whether the government official’s error is a

mistake of law, a mistake of fact, or a mistake based on mixed questions of law and fact. Id.

       Courts employ a two-part inquiry to determine whether public officials are entitled to

qualified immunity: (1) whether the facts, taken in the light most favorable to the plaintiff, show

that the official's conduct violated a constitutional right; and (2) whether the right was “clearly

established.” A court has discretion in deciding which of the two prongs of the qualified immunity

analysis should be addressed first in light of the circumstances in the particular case at hand. Id.

The “clearly established” inquiry asks “whether it would be clear to a reasonable official that his

conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202 (2001).

       As stated above, L.B. has not asserted a viable claim for alleged deprivation of her

constitutional rights. Assuming for the sake of argument that she did, the question becomes

whether these rights were clearly established such that a reasonable official would have had fair

warning that releasing her from school was unlawful. In 2016, when the events in this lawsuit

occurred, the law was not clear so as to put Defendants on notice that releasing a sixteen year old

high school student after an individual called in requesting that she leave school was a violation

of that student’s constitutional rights. Nor was it clear to put Principal James on notice that he


                                                35

        Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 35 of 37
could be liable under a theory of respondeat superior. Based on this, Defendants are entitled to

qualified immunity.

   4. Principal James is immune from liability pursuant to the Coverdell Teacher Protection Act.

       For the reasons set forth previously in Section B(2), Principal James is entitled to summary

judgment on the basis of the Coverdell Teacher Protection Act of 2001. As explained above, it

was within Principal James’ professional discretion to decide what the particular dismissal

procedure would be for students at JCHS, and he is absolutely immune from any causes of action

brought pursuant to 42 U.S.C. § 1983 pursuant to the Coverdell Teacher Protection Act.

                                    V.      CONCLUSION

       For the reasons set forth herein, Defendants’ Motion for Summary Judgment should be

sustained.

       WHEREFORE, Defendants pray that this Court enter Summary Judgment in their favor

and against Plaintiff as to all Counts of Plaintiff’s First Amended Complaint, and for such other

relief as the Court deems just and proper under the circumstances.

                                             Respectfully Submitted,

                                             SCHREIMANN, RACKERS &
                                             FRANCKA, L.L.C.


                                             /s/ Ryan Bertels
                                             Chris Rackers, #41894
                                             Ryan Bertels, #55167
                                             931 Wildwood Drive, Suite 201
                                             Jefferson City, MO 65109
                                             573/634-7580
                                             573/635-6034 (facsimile)
                                             rb@srfblaw.com

                                             Attorney for Defendants Jefferson City Public
                                             Schools and Robert James


                                               36

       Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 36 of 37
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
was served upon all parties of record, via the Court’s filing system on October 26, 2018.


                                                    /s/ Ryan Bertels




                                               37

       Case 2:18-cv-04060-BCW Document 71 Filed 10/26/18 Page 37 of 37
